Citation Nr: 1629280	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-25 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for colorectal cancer, to include as due to asbestos exposure.

2.  Entitlement to service connection for loss of vision in the left eye, to include as secondary to colorectal cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's physical and electronic files, including the Virtual VA and Veterans Benefit Management System (VBMS) claims files.  The Veteran's appellant brief is located in VBMS, and some VA treatment records are located in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for colorectal cancer, to include as due to asbestos exposure, and entitlement to service connection for loss of vision in the left eye, to include as secondary to rectal cancer.  VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran has been diagnosed with and is receiving treatment for stage III rectal carcinoma.  See January 2011 VA Treatment Records.  VA has conceded that he was exposed to asbestos during service.  See June 2010 Rating Decision.  The Veteran and his representative have submitted several articles concerning a link between exposure to asbestos and rectal cancer.  These articles include "How Asbestos Causes Gastrointestinal Cancer" from ezinearticles.com; "Colorectal Cancer and Asbestos Exposure" from asbestos.com; and "Evidence for Excess Colorectal Cancer Incidence Among Asbestos-Exposed Men in the Beta-Carotene and Retinol Efficacy Trial," from American Journal of Epidemiology (Vol. 162, Issue 9, 868-878).  See February 2010 Veteran Statement; March 2011 Notice of Disagreement; and April 2016 Appellant Brief.  The Appellant's brief also references "The Incidence of Nonrespiratory Cancers and Exposure to Asbestos" from the Asbestos section of the Agency for Toxic Substances and Disease Registry's website.

In a June 2010 VA examination, the Veteran was diagnosed with a rectal adenocarcinoma, but the examiner opined that it was less likely than not related to in-service asbestos exposure.  In the rationale, the examiner noted that a review of the medical literature documented increased incidence of stomach cancer but no convincing indication of an etiological association between asbestos and cancers at other sites of the digestive system.  In April 2011, an addendum opinion from the examiner indicated a review of an unnamed article, and noted that it was not a medical document.  The examiner provided the further rationale that the Veteran manifested no other signs of asbestos exposure.

A remand is needed to obtain an additional medical opinion that specifically addresses the articles concerning a link between colorectal cancer and asbestos that were introduced into evidence by the Veteran and his representative.  The Board notes that the Veteran's treating doctor, a specialist in hematology and oncology, has indicated that she did not have the specialized education or expertise to determine if the colorectal cancer was etiologically related to asbestos exposure during service.  See September 2009 VA Treatment Records.

The Veteran has also stated that the loss of vision in his left eye is related to the medications he took to treat colorectal cancer.  See March 2011 Notice of Disagreement.  An August 2009 VA treatment records indicates that the vision in his left eye was less than 20/200, and small vessel disease was the likely cause.  Further, he had optic atrophy on the left optic nerve.  The treatment record notes that the most likely etiology was vascular, but a compressive legion could not be ruled out.  A March 2010 VA treatment record indicated that taking decadron for rectal cancer had changed his vision.  The Board notes that the Veteran's March 1967 entrance examination records 20/70 uncorrected vision in the left eye, while the September 1969 separation examination records 20/100 uncorrected vision in the left eye.  A VA examination is needed to determine if any current left eye disability is etiologically related to service, or etiologically related to treatment for colorectal cancer.

Finally, a remand is needed to obtain VA and private medical records.  All treatment records from the Minneapolis VA health care system since January 2011 should also be obtained and associated with the claims file.  Further, the Veteran has indicated that he received treatment for his left eye at Park Nicollett health services near Minneapolis, Minnesota.  Those records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, including records from the Minneapolis VA health care system since January 2011, and records from Park Nicollett health services.  All attempts to obtain records should be documented in the claims folder.

2.  After any additional documents are obtained and associated with the electronic claims file, obtain a VA medical opinion from an appropriate examiner who has not yet provided an opinion concerning the Veteran's colorectal cancer claim.  Following a complete review of the claims file, the reviewing professional is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed colorectal cancer is etiologically related to service, including exposure to asbestos.  For the purposes of this opinion, the examiner should accept as true that the Veteran was exposed to asbestos during service.

The examiner should specifically address the medical literature in the claims file, including the following: "How Asbestos Causes Gastrointestinal Cancer" from ezinearticles.com; "Colorectal Cancer and Asbestos Exposure" from asbestos.com; "Evidence for Excess Colorectal Cancer Incidence Among Asbestos-Exposed Men in the Beta-Carotene and Retinol Efficacy Trial," from American Journal of Epidemiology (Vol. 162, Issue 9, 868-878); and "The Incidence of Nonrespiratory Cancers and Exposure to Asbestos" from the Asbestos section of the Agency for Toxic Substances and Disease Registry's website.

A comprehensive rationale must be furnished for all opinions expressed.  If an examination is needed to provide a complete opinion, one should be scheduled.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed left eye disorder.  The examiner must be provided access to the Veteran's electronic claims files, including the Virtual VA and VBMS files.  The examiner must specify in the examination report that the claims files, including the electronic Virtual VA and VBMS files have been reviewed.  Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed left eye disorder is etiologically related to or aggravated by service.  The examiner must address the change in the Veteran's uncorrected vision during service, from 20/70 in the left eye in March 1967 to 20/100 in September 1969. 

The examiner is also asked to opine as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed left eye disorder is etiologically related to or aggravated by the Veteran's treatment for colorectal cancer.  The examiner should note that a March 2010 VA treatment record indicated that decadron had affected the Veteran's vision.  The examiner should opine as to whether decadron or any other medication used to treat the Veteran's colorectal cancer has affected the sight in his left eye.

A comprehensive rationale must be furnished for all opinions expressed.  

4.  After completing the actions detailed above, readjudicate the claims.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




